DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2021 has been entered.

Claim Objections
Claims 4 and 6-13 are objected to because of the following informalities:  
As has been noted in prior Office Actions, the excessive use of commas in the claims renders them difficult to parse because the commas separate limitations into individual, unrelated clauses. For example, claim 4 recites: 
generating an output to a user of the atomic force microscope and the operatively-linked computer that the second sample classifies as a lymph node metastasis, if the analysis of the first and second sample have determined that each stiffness distribution is a heterogeneous stiffness distribution…


Claim 4 in line 16 includes the amendment “acomputer”; as presented there is no space between “a” and “computer”, resulting in “acomputer”, which is not a word. For the purposes of examination it will be treated as “a computer” but correction is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains actively providing treatment as part of a disclosed method of evaluating tissue characteristics. As such, the disclosure does not reasonably convey possession of the invention as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
, with an atomic force microscope, a stiffness”). Further, the repeated recitation of atomic force microscope appears to be entirely redundant and implies that claim amendments were made without actually reading the text of the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4 and 6-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) analyzing and comparing characteristics of samples to identify or classify a tumor, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the performance of the comparison does not improve any technology, is not used to effect a particular treatment, is not applied using any particular machine, does not effect any sort of transformation, and is not applied in any meaningful way beyond generally linking the use of the abstract idea to a technological environment for its execution (the analyzing unit). The claim(s) does/do not include additional elements that are sufficient to amount to significantly 
The dependent claims also do not amount to significantly more than the abstract idea itself, as claims 6-12 are directed to the act of data gathering and claim 13 is directed to aspects of the abstract idea itself.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plodinec (US 2014/0007309) in view of Dorig (US 2013/0266665) and Muraca (US 2013/0095483)

- measuring, with an atomic force microscope (paragraph [0011]), a stiffness value of a first sample obtained from a tumor for each point of a plurality of at least 100 points on the first sample with a spatial resolution of at least 100 µm to obtain a stiffness distribution of the first sample (paragraph [0026]), and measuring, with the atomic force microscope, a stiffness value of a second sample for each point of a plurality of at least 100 points on the second sample with a spatial resolution at least 100 µm to obtain a stiffness distribution of the first sample (paragraph [0026]), resulting in a stiffness distribution for each sample (paragraph [0026]), assigning a probability of malignancy to one of the samples (paragraph [0027]), wherein said first sample is a primary tumor sample and said second sample is a sample taken from a lymph node (paragraphs [0048], [0050]);
analyzing the stiffness distribution of the first sample and the stiffness distribution of the second sample using a computer operatively connected to the atomic force microscope to determine a frequency maximum of each stiffness distribution and a number n of maxima of each stiffness distribution (paragraph [0038]); 
generating an output to a user that the second sample classifies as a lymph node metastasis if the analyses of the first and second samples have determined that each stiffness distribution is a heterogeneous stiffness distribution with n being an integer >1 and comprises a frequency maximum below 1kPa, and the stiffness value of the frequency maximum of the second sample is the same as the stiffness value of the frequency maximum of the first sample (paragraphs [0028], [0063-, [0065]; figure 26). The Examiner notes that Plodinec teaches that 
Plodinec does not specify the lymph node being adjacent to a sampling site of the first sample or being an axillary lymph node, or treating the tumor if the second sample classifies as a lymph node metastasis. 
Dorig teaches a method of treating a tumor comprising finding a mechanical profile of a tissue sample and, based upon the results of the profile, delivering a treatment for a metastatic tumor (paragraph [0007], [0056]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Plodinec and delivered a treatment in response to the mechanical profile of the tissue indicating metastasis, as taught by Dorig, in order to improve the patient’s health.
Muraca teaches evaluating the condition of an axillary lymph node in order to determine a patient’s breast cancer status (paragraph [0006], [0099]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Plodinec, as modified, with the lymph node that is examined being an axillary lymph node, as taught by Muraca, because Plodinec does not specify which lymph node should be examined 
Regarding claim 6, Plodinec further discloses that said tissue sample is a tissue biopsy sample (paragraph [0016]).
Regarding claim 7, Plodinec further discloses that said plurality of points is arranged as a grid of n1 by n2 points, said grid defining an area (paragraph [0013]).
Regarding claim 8, Plodinec further discloses that said stiffness values of at least two different areas are determined on the first and/or second samples, and the distance between the geometrical centres of said areas is a multiple of said spatial resolution of at least 10 (paragraph [0013]).
Regarding claim 9, Plodinec further discloses that said plurality of points comprises 400 or 1000 stiffness values (paragraph [0024])
Regarding claim 10, Plodinec further discloses that said tissue sample is a cylindrical or prismatic biopsy with a diameter of at least 7 µm (paragraph [0056]).
Regarding claim 11, Plodinec further discloses that said tumor is a human mammary carcinoma or a lymph node, lung, bone, liver or brain metastasis (paragraph [0053]).
Regarding claim 12, Plodinec further discloses that said stiffness values are determined under physiological conditions (paragraph [0058]).
Regarding claim 13, Plodinec further discloses that the first sample exhibiting a frequency maximum below 0.5 kPa is classified as metastasized tumor or as having a high probability of having spread to adjacent tissue (paragraph [0063]).

Response to Arguments
Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive.
Regarding the rejections under 101, Applicant argues that the “treating” of a tissue determined to be metastasized provides a practical application to the claimed invention. This is not the case; the Examiner suggests Applicant review 101 example 43, which clearly shows that merely providing a wholly generic “treatment” is insufficient to be a practical application. Even if the disclosure had provided support for the “standard and well known in the art” treatments which are used for malignancies, claim 4 as presented is analogous to claim 1 of that example due to the lack of specificity, and is not statutory.
The Examiner also notes that Plodinec was previously applied against prior versions of the claims; Applicant’s remarks of 10 February 2020 have been reviewed but are moot in light of the numerous amendments to the claims which have occurred since then.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791